Title: To Alexander Hamilton from William Heth, 1 January 1793
From: Heth, William
To: Hamilton, Alexander



Bermuda Hundred [Virginia] 1st. Jany 1793
Dear Sir

Private
Pardon me I beseech you, for interrupting you, to beg an answer to my Official letter of the  Decr. last, respecting the receiving money in Richmond. With respect to my private concerns, I am in a painful situation because I am in suspence—for, if the scheme of paying, & receiving money, in Richmond, cannot be adopted, the Office must be removed from this place to Petersburg. In which case, I must remove my family to that neighbourhood and the arrangements necessary to be made in my affairs, between such a step, & remaining where I am, is of such moment to me, as to create a great anxiety to hear from you.
Mr. Campbell, our U. States Atty. drew upon me some time ago for fifty pounds, without rendering any thing like an Account. It was impossible for me to pay it. Decisions & Judgts. have passd upon most of the Suits instituted by me—the Costs are therefore, or ought to be, in the Clerks or Marshals hands. Yet these Officers talk of holding fast my Moieties of the penalties which you have imposed in certain cases, until they pay themselves. Will not this be hard? They will not render Accounts in manner directed by the Comptroller, on which subject I wrote you very fully the 26th Novr. last and I have now mentioned these circumstances, with a hope that, you will consider said letter as really deserving an answer. Yet, My dear sir, I would not have presumed so much upon that condescension which you have ever manifested towards me, as thus to call your attention for a moment, from more important duties, if it was not, that I am asked by those Officers every time I meet them, whether I have recd. your answer.
I am Dear Sir, with great affection & respect   Yrs

W Heth

